Citation Nr: 0728682	
Decision Date: 09/12/07    Archive Date: 09/25/07

DOCKET NO.  03-00 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability, secondary to residuals of a right knee injury 
with degenerative joint disease.

2.  Entitlement to service connection for a low back 
disability, secondary to residuals of a right knee injury 
with degenerative joint disease.

3.  Entitlement to service connection for headaches.

4.  Entitlement to an increased rating for residuals of a 
right knee injury with degenerative joint disease, currently 
evaluated as 30 percent disabling.

5.  Entitlement to individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel


INTRODUCTION

The veteran served on active duty for training from August 
through September 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Newark, New Jersey, which denied the benefits sought on 
appeal

This case was remanded by the Board in December 2004 for 
further development.


FINDINGS OF FACT

1.  A left knee disability was not manifested during service 
and there is no competent medical evidence that a left knee 
disability is related to service or to a service connected 
disability.

2.  A low back disability was not manifested during service 
and there is no competent medical evidence that a low back 
disability is related to service or to a service connected 
disability.

3.  The veteran does not have a diagnosis of headaches.

4.  The 30 percent evaluation assigned for instability due to 
residuals of a right knee injury with degenerative joint 
disease is the maximum schedular rating for that disorder.

5.  Instability due to residuals of a right knee injury with 
degenerative joint disease is not manifested by a need for 
frequent hospitalization or by a marked interference with 
employment as to render impractical the application of the 
regular schedular standards.

6.  The veteran's service-connected disorders, alone, do not 
render him unemployable.


CONCLUSIONS OF LAW

1.  A left knee disorder was not incurred in or aggravated by 
active military service, left knee arthritis may not be 
presumed to have been so incurred, and a left knee disorder 
is not proximately due to a service connected disorder.  
38 U.S.C.A. §§ 1101, 1112, 1131, 1153, 5102, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.306, 3.307, 3.309, 3.310 (2006). 

2.  A low back disorder was not incurred in active military 
service, lumbar arthritis may not be presumed to have been so 
incurred, and a low back disorder is not proximately due to a 
service connected disorder.  38 U.S.C.A. §§ 1101, 1112, 1131, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 
(2006). 

3.  Headaches were not incurred in active military service.  
38 U.S.C.A. §§  1131, 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2006).

4.  The criteria for a disability rating in excess of 30 
percent for residuals of a right knee injury with 
degenerative joint disease have not been met. 38 U.S.C.A. §§ 
1155, 5102, 5103, 5103A, 5107(b) (West 2002 & Supp 2007); 38 
C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5257 (2006).

5.  The criteria for entitlement to a total disability rating 
based on individual unemployability (TDIU) due to service-
connected disabilities have not been met. 38 U.S.C.A. §§ 
1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.321, 3.340, 3.341, 4.15, 4.16, 4.19 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the veteran in July 2001 of the 
information and evidence needed to substantiate and complete 
a claim, to include notice of what part of that evidence is 
to be provided by the claimant, and notice of what part VA 
will attempt to obtain. VA has fulfilled its duty to assist 
the claimant in obtaining identified and available evidence 
needed to substantiate a claim, and as warranted by law, 
affording VA examinations.  VA informed the claimant of the 
need to submit all pertinent evidence in his possession, and 
provided adequate notice of how disability ratings and 
effective dates are assigned.  While the appellant may not 
have received full notice prior to the initial decision, 
after notice was provided the claimant was afforded a 
meaningful opportunity to participate in the adjudication of 
the claims, and the claims were readjudicated.  The claimant 
was provided the opportunity to present pertinent evidence 
and testimony.  In sum, there is no evidence of any VA error 
in notifying or assisting the appellant that reasonably 
affects the fairness of this adjudication.   

Criteria for Service Connection

Applicable law provides that service connection will be 
granted if it is shown that the appellant suffers from 
disability resulting from any injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1131; 
38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity. 38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic disabilities, such as arthritis, are presumed 
to have been incurred in service if manifest to a compensable 
degree within one year of discharge from active duty.  
38 U.S.C.A.  §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Finally, applicable regulations provide that a disability, 
which is proximately due to or the result of a service-
connected disease or injury shall be service connected.  
38 C.F.R. § 3.310(a).  Secondary service connection may also 
be granted for the degree of aggravation to a nonservice-
connected disorder, which is proximately due to, or the 
result of a service-connected disorder.  Allen v. Brown, 7 
Vet. App. 439, 448 (1995).  Such claims may be described as 
secondary service connection by way of aggravation.

The term "active military, naval, or air service" includes: 
(1) active duty; (2) any period of active duty for training 
during which the individual concerned was disabled or died 
from a disease or injury incurred or aggravated in the line 
of duty; and (3) any period of inactive duty training during 
which the individual concerned was disabled or died from an 
injury incurred or aggravated in the line of duty. 38 
U.S.C.A. § 101(2), (24); 38 C.F.R. § 3.6(a).  Inactive duty 
training (IDT) includes duty (other than full-time duty) 
performed by a member of the National Guard of any State, 
under 32 U.S.C. §§ 316, 502, 503, 504, or 505, or the prior 
corresponding provisions of law. 38 C.F.R. § 3.6(d)(4) 
(2006).



I.    Entitlement to service connection for a left knee 
disability, secondary to residuals of a right knee injury 
with degenerative joint disease.

Background and Analysis

The veteran contends that his right knee disorder has 
aggravated a left knee disorder.  The veteran also contends 
that his left knee was injured prior to entry into service 
and that service aggravated the condition.

In this case, a review of post-service private and VA medical 
records reveals no opinion linking a left knee disorder to 
service on a direct basis, and no evidence that the disorder 
was caused or is aggravated by the veteran's service-
connected right knee disability.  The Board has reviewed all 
VA medical records from September 1981 to February 2007, as 
well as private medical records from Drs. E.I.M., A.C.T., and 
E.L.H.  While there is evidence of a current left knee 
disability to include arthritis, and while during the veteran 
reported he had twisted a knee at enlistment, the examiner 
found no physical defects and no health problems related to 
the knees.  

An April 1999 VA examiner opined that he neither knew of any 
literature nor had he ever been told by orthopedists that a 
knee disorder caused a knee disorder on the other side.  The 
veteran's separation examination in 1977 indicated no 
diagnosis of a left knee disorder.  Without competent 
evidence linking a current left knee disorder to service, the 
benefit sought on appeal cannot be granted. 

In reaching this decision the Board acknowledges the 
appellant's December 2006 statement indicating that he was 
very disappointed in the government, and that other postal 
employees had told him that he should be getting compensation 
disability.  He stated he had three operations on his left 
knee due to work assignments and the aggravation caused from 
work at the United States Postal Service (USPS).  The veteran 
further contended that USPS should have paid for all three of 
his left knee operations.  Such a statement does not support 
finding a link between a current disorder and military 
service under any legal theory.

For the reasons and bases expressed above, the Board 
concludes that the preponderance of the evidence is against 
finding that the veteran has a left knee disability that is 
proximately due to or the result of a service-connected 
disability or otherwise related to active service.  The claim 
is denied.

II.   Entitlement to service connection for a low back 
disability, secondary to residuals of a right knee injury 
with degenerative joint disease.

Background and Analysis

The service medical records are negative for any complaints, 
treatment, or diagnosis of a low back disability.

A review of medical records reveals that the veteran has 
claimed that he injured his back after service.  The veteran 
does have a July 2005 diagnosis from Dr. V.A.J. of neural 
foraminal disc bulging at L4-5 and disc desiccation with 
annular disc bulging and protrusion at L5-S1.  There is, 
however, no medical evidence that links a current back 
disorder to service.  In a September 1998 examination by Dr. 
E.K. of the State of New Jersey, Department of Labor, 
Division of Disability Determination Services, the veteran 
reported that he injured his back in a motor vehicle accident 
in 1989.  In a December 1995 statement to the Equal 
Employment Opportunity Commission, the veteran reported 
injuring his back in May 1986, and that his supervisor did 
not fill out a form until July 1986 that would have entitled 
him to compensation while seeing a physician.  In March 1999, 
the veteran reported to a VA examiner that he injured his 
back in 1986 when lifting a 50 gallon trash can.

In an April 2007 statement Alfred Tomaio, M.D., stated that 
he was unable to state whether the veteran's knee pain 
worsened his back pain.
 
While there arguably is evidence of a postservice back 
disability, there is no competent evidence linking any 
current back disability to service or secondary to a service-
connected disability.  All medical evidence, as well as the 
veteran's own statements indicate his back disability is not 
due to service.   As such, there is no basis upon which to 
grant service connection.   The claim is denied.

III.  Entitlement to service connection for headaches.

Background and Analysis

The service medical records reveal that the veteran 
complained of headaches from not wearing glasses.  The 
examiner notated it was not a health problem.

Significantly, a review of VA and private treatment records 
do not indicate that veteran have a current diagnosis of 
headaches.  In the absence of proof of a present disability 
there can be no valid claim.  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).  In Brammer, the United States Court of 
Appeals for Veterans Claims (Court) stated that "Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability."  The Court further stated that where the proof 
is insufficient to establish a present disability there can 
be no valid claim for service connection.  Id.

Moreover, even assuming that the veteran currently has 
headaches, there is no competent evidence linking such a 
disorder to service.  In the absence of competent evidence 
providing such a link, the claim must be denied.

IV.   Entitlement to an increased rating for residuals of a 
right knee injury with degenerative joint disease, currently 
evaluated as 30 percent disabling.

Background and Analysis

The veteran has appealed the denial of entitlement to an 
increased rating for right knee instability due to residuals 
of a right knee injury with degenerative joint disease.  This 
disorder is evaluated under 38 C.F.R. § 4.71a, Diagnostic 
Code 5257 and currently assigned a 30 percent disability 
evaluation.  

The veteran was awarded a separate 10 percent rating in a 
March 2007 rating decision for a disability due to a 
limitation of motion caused by residuals of a right knee 
injury with degenerative joint disease.  The veteran has not 
appealed the latter rating.  

With respect to the disability caused by instability, the 
veteran is currently in receipt of the maximum allowable 
rating for that disorder under 38 C.F.R. § 4.71a, Diagnostic 
Code 5257.  Accordingly, to award a higher rating based on 
instability alone requires consideration of extraschedular 
criteria.  An extraschedular evaluation is in order when a 
particular disability presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321.

In this case, the preponderance of the evidence is against an 
extraschedular rating.  The veteran's right knee instability 
is not clinically shown to have caused either a need for 
frequent periods of hospitalization, nor has it been shown to 
cause a marked interference with employment which renders 
impractical the application of the regular schedular 
standards.  Id.  As the veteran does not meet the 
requirements for an extraschedular rating, an increased 
rating is not in order.

V.   Entitlement to individual unemployability (TDIU).

Background and Analysis

The veteran contends that the residuals of a right knee 
injury with degenerative joint disease, to include 
instability and a limitation of motion, produce 
symptomatology that prevents him from obtaining and 
maintaining employment. 

A total rating based on individual unemployability (TDIU) is 
assigned when service-connected disabilities result in such 
impairment of mind or body that the average person is so 
disabled that he is precluded from following a substantially 
gainful occupation. 38 C.F.R. §§ 3.340, 4.15.

If there is only one service-connected disability, it must be 
rated at 60 percent or more; if there are two or more 
service-connected disabilities, at least one must be rated at 
40 percent or more and the combined rating must be at least 
70 percent. 38 C.F.R. § 4.16(a).  

If a veteran is unemployable due solely to service-connected 
disabilities, but does not meet the schedular criteria of 38 
C.F.R. § 4.16(a), the TDIU claim should be submitted to the 
Director, Compensation and Pension Service, for consideration 
of a TDIU on an extraschedular basis. 38 C.F.R. § 4.16(b).

The service-connected disabilities must be so severe as to 
produce unemployability, in and of themselves, without regard 
to unemployability attributable to age of the veteran or to 
other disabilities for which service connection has not been 
granted. 38 C.F.R. § 3.341. That is, a TDIU may not be 
assigned if unemployability is a product of advanced age, or 
of other nonservice-connected disabilities, rather than a 
result of functional impairment due solely to service-
connected disabilities. 38 C.F.R. § 4.19.

In determining whether unemployability exists, consideration 
may be given to the veteran's level of education, special 
training and previous work experience, but not to his age or 
to any impairment caused by nonservice-connected 
disabilities. 38 C.F.R. §§ 3.341, 4.16, 4.19.

Here, the veteran is service connected for residuals of a 
right knee injury with degenerative joint disease, evaluated 
as 30 percent disabling; and for a limitation of motion due 
to residuals of a right knee injury with degenerative joint 
disease, evaluated s 10 percent disabling.  As the combined 
evaluation for these disorders is 40 percent, the veteran 
does not satisfy the minimum percentage requirements for TDIU 
under 38 C.F.R. § 4.16(a).

That notwithstanding, total disability ratings for 
compensation may nevertheless be assigned where the schedular 
rating for the service-connected disability is less than 100 
percent when it is found that the service-connected 
disabilities alone are sufficient to produce unemployability 
without regard to advancing age. 38 C.F.R. §§ 3.340, 3.341, 
4.16; Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993). Thus, 
the issue is whether his residuals of a right knee injury 
with degenerative joint disease preclude him from engaging in 
substantially gainful employment (i.e., work which is more 
than marginal, that permits the individual to earn a "living 
wage"). Moore v. Derwinski, 1 Vet. App. 356, 358 (1991). For 
a veteran to prevail on a claim for a total compensation 
rating based on individual unemployability, the record must 
reflect some factor, which takes this case outside the norm. 
The simple fact that a claimant is currently unemployed or 
has difficulty obtaining employment is not enough. A high 
rating in itself is recognition that the impairment makes it 
difficult to obtain or keep employment, but the ultimate 
question is whether the veteran is capable of performing the 
physical and mental acts required by employment, not whether 
he can find employment. Van Hoose v. Brown, 4 Vet. App. 361 
(1993).

In determining whether unemployability exists, consideration 
may be given to the veteran's level of education, special 
training and previous work experience, but not to his age or 
to any impairment caused by nonservice-connected 
disabilities. 38 C.F.R. §§ 3.341, 4.16, 4.19.

A review of the medical records associated with the claims 
file including VA and private medical records from September 
1981 to February 2007 indicates there is no medical evidence 
which indicates the veteran is unemployable due to his 
service connected right knee disorder alone.  While the 
veteran may be unemployable due to a combination of factors, 
when considering the impact of the service connected 
disorders alone, the preponderance of the clinical evidence 
of record is against the claim.

In light of the foregoing, the medical evidence demonstrates 
that a service connected disability does not preclude the 
veteran from securing or following substantially gainful 
employment.  Again, the medical evidence indicates functional 
impairment, which may limit the veteran's employment options, 
but the record does not support his claim that he is unable 
to work due solely to his service-connected disability.  

As the preponderance of the evidence is against the claims, 
the benefit of the doubt doctrine is not applicable, and the 
claims must be denied. 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In reaching these decisions the Board carefully considered 
the appellant's own statements, as well as the lay statements 
presented on his behalf by friends and family.  None of these 
individuals, however, are shown to be trained in the field of 
medicine.  Hence, none is qualified to offer a competent 
opinion addressing the etiology of any disorder for which 
service connection is claimed, and none is competent to offer 
a medical opinion addressing whether this disorder is of such 
an unusual nature that an extraschedular evaluation is in 
order.


ORDER

Entitlement to service connection for a left knee disability, 
secondary to residuals of a right knee injury with 
degenerative joint disease, is denied.

Entitlement to service connection for a low back disability, 
secondary to residuals of a right knee injury with 
degenerative joint disease, is denied.

Entitlement to service connection for headaches is denied.

Entitlement to an increased rating for residuals of a right 
knee injury with degenerative joint disease is denied.

Entitlement to TDIU is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


